Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Fredrick on 7/14/21.

	In the claims, non-elected claims 1-5, 24-28 have been canceled without prejudice or disclaimer.
Claim 20 has been canceled.
In claim 17, line 1, after "disease"  --or medical condition--  has been inserted.
In claim 17, line 5, after "and"  --wherein the mesenchymal stem cells are positive for CD29, CD73, CD90, CD105, and CD166--  has been inserted.
In claim 17, lines 6-10 have been deleted.
And new claim 29 has been added as follows:
--29. (New)  The method for treating a disease according to claim 17, wherein the subject has a medical condition selected from the group consisting of cancer, precancerous symptoms, inflammatory diseases, immune diseases, neurodegenerative diseases, metabolic diseases, cardiovascular diseases, heart diseases, bone diseases, gastrointestinal diseases, lung diseases, liver diseases, kidney diseases, and oral diseases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/RALPH J GITOMER/Primary Examiner, Art Unit 1655